Citation Nr: 0620980	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  01-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for hepatitis, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973, and from November 1990 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Appeal is currently before the Board only on the 
hepatitis claim.      

There appear to be other pending claims that require RO 
attention, and they are REFERRED to the RO for appropriate 
action.  See veteran's statements dated in April 2003, and 
May and August 2004; VA Form 21-4142 dated in May 2004.  


REMAND

The veteran is seeking to reopen a claim of entitlement to 
service connection for hepatitis, initially denied in October 
1995.  The denial was confirmed in June 1999 based on a 
determination that new and material evidence was not 
submitted to reopen the claim.  No further appeal was sought.  
In August 2000, the veteran filed a claim to reopen.  The 
basis for prior denial was that hepatitis is not shown to 
have been manifested in service.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the U.S. Court of Appeals for Veterans Claims (Court) 
decided that VA's duty to notify a claimant seeking to reopen 
a claim included notice of evidence and information necessary 
to reopen the claim and to establish entitlement to the 
underlying service connection claim.  The Court further 
determined that VA must, in the context of a claim to reopen, 
address the specific basis or bases for prior denial and 
respond with a notice that specifically describes what 
evidence would be necessary to substantiate that element(s) 
required to establish service connection as deemed 
insufficient in the previous denial.  The RO's February 2001 
letter is not fully compliant with Kent.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions.  VA will notify the appellant if further 
action is required.

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while the case is in remand status. 

2.  Send the veteran a notice consistent 
with 38 U.S.C.A. § 5103(a) and Kent that 
notifies the veteran of (a) evidence and 
information necessary to reopen the 
hepatitis claim; and (b) what specific 
evidence would be required to substantiate 
the element(s) needed to grant service 
connection for hepatitis.  In particular, 
the letter should explicitly state the 
basis for prior denial of service 
connection for hepatitis (that is, it is 
not shown to have been manifested in 
service); and then explain that the 
veteran could reopen the claim with 
evidence showing, for instance, that he 
had had positive hepatitis laboratory 
results in service, or that he was 
diagnosed with hepatitis in service, or 
was treated for active hepatitis infection 
in service, or that he was exposed to a 
known risk for hepatitis in service.  The 
letter also should explain that, because 
1993-94 clinical evidence of positive 
laboratory results for hepatitis B was of 
record in the 1995 denial, duplicative 
evidence of positive test results 
thereafter would not be deemed new and 
material evidence to reopen, although 
clinical evidence of present diagnosis of 
hepatitis would be pertinent for the 
purposes of substantiating the underlying 
service connection claim, but if the 
record is deemed sufficient to first 
reopen the claim.  

The notice also should explain that 
substantiation of the underlying claim, 
once reopened, would require additional 
evidence that hepatitis is currently 
manifested and that it is etiologically 
related to active service.  Such evidence 
should be in the form of medical records 
or a doctor's opinion.     

Also advise the veteran that he may submit 
any additional evidence concerning his 
hepatitis not already of record while the 
case is on remand status.  If he needs VA 
assistance to obtain such missing records, 
then he must supply sufficient information 
about the sources of such evidence to 
enable VA to assist him.  

3.  Following such development, the RO 
should review and readjudicate the claim 
to reopen.  If any benefit sought on 
appeal remains denied, then issue a 
Supplemental Statement of the Case (SSOC) 
that discusses governing law and 
regulations and a summary of all evidence 
added to the record after the issuance of 
the last SSOC.  Provide the veteran and 
his representative an opportunity to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


